      Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
JEAN CARLOS GOMES VIEIRA,              )
                                       )
                                       )
          Petitioner,                  )
                                       )             Civil Action
v.                                     )           No. 19-12577-PBS
                                       )
ANTONE MONIZ, Superintendent,          )
Plymouth County Correctional           )
Facility,                              )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                           January 30, 2020

Saris, D.J.

     Petitioner Jean Carlos Gomes Vieira brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Brito v. Barr, No. 19-11314, 2019 WL 6333093, at *8

(D. Mass. Nov. 27, 2019) (“Brito”). Petitioner argues that his

immigration bond hearing did not meet due process standards

because he was required to bear the burden of proof, rather than

the Government. Petitioner claims he was prejudiced by this

error and so is entitled to receive a new bond hearing.

Respondent contends that Vieira cannot demonstrate prejudicial

injury because there is “clear and convincing evidence that

release would impose a danger to the community.” No. 10 at 2.

                                   1
      Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 2 of 9



For the reasons stated below, the Court hereby ALLOWS the

petition (Docket No. 1) and ORDERS that Petitioner be released

unless he receives, within ten calendar days, a bond hearing

that complies with the requirements of Brito.1

                            LEGAL STANDARD

     Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain a noncitizen, the noncitizen may request a

bond hearing in immigration court at any time before a removal

order becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

     In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

           [A]liens detained pursuant to 8 U.S.C. § 1226(a)
     are entitled to receive a bond hearing at which the

1 Respondent requests that the Court dismiss the petition
pursuant to Rule 4 of the Federal Rules Governing Section 2254
Cases, as well as Rule 12(b)(6) of the Federal Rules of Civil
Procedure. Docket No. 10 at 1-2 & n.2. Here, the Court evaluates
the petition under Rules 4 and 5 of the Federal Rules Governing
Section 2254 Cases. See 28 U.S.C. § 2254 (a)(1)(b) (“The
district court may apply any or all of these rules to a habeas
corpus petition . . . .”). Insofar as Respondent moves to
dismiss the petition under Rule 12(b)(6) of the Federal Rules of
Civil Procedure, that request is moot.
                                   2
      Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 3 of 9



    Government must prove the alien is either dangerous by
    clear and convincing evidence or a risk of flight by
    the preponderance of the evidence and that no
    condition or combination of conditions will reasonably
    assure the alien’s future appearance and the safety of
    the community. At the bond hearing, the immigration
    judge must evaluate the alien’s ability to pay in
    setting bond above $1,500 and must consider
    alternative conditions of release, such as GPS
    monitoring, that reasonably assure the safety of the
    community and the alien’s future appearances.

2019 WL 63333093, at *8. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

    To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento v. McDonald, 315 F. Supp. 3d 692, 693 (D.

Mass. 2018); then citing Singh v. Holder, 638 F.3d 1196, 1205

(9th Cir. 2011)). The prejudice inquiry requires the court to

conduct “an individualized analysis of [the petitioner’s]

criminal history and personal characteristics.” Brito, 395 F.

Supp. 3d at 147.

                                 FACTS

    The following facts are undisputed except where stated

otherwise.



                                   3
        Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 4 of 9



  I.     Factual Background

       Petitioner is a citizen of Brazil who has lived in the

United States since 2001. Docket No. 10-1 ¶ 6; Docket No. 1 at

1. He is married to a U.S. citizen and has an eight-year-old

U.S. citizen daughter. Docket No. 1-2 ¶¶ 1-4. Petitioner works

fifty to sixty hours per week in a painting company he owns and

operates. Id. He files taxes and pays workers compensation

insurance for his employees. Docket No. 1-2 ¶ 20.

       Petitioner provides regular child support for his daughter.

See Docket No. 1-3 at 23. The mother of Petitioner’s daughter

describes him as “a responsible father” who is “always helping”

with financial needs, school visits, and doctor’s appointments.

Id.

       Petitioner was charged with driving under the influence in

February 2010. Docket No. 1-2 ¶ 15; Docket No. 1-5 at 8-16. The

charge was dismissed after a probationary period in which

Petitioner completed required classes related to drunk driving.

See Docket No. 1-2 ¶ 15. Petitioner has not been charged or

arrested for a similar offense since February 2010.

       Separately, Petitioner was arrested eight times between

2002 and 2018 for motor vehicle offenses including operating

with a suspended registration or license, operating without a

license, operating after a revoked license, operating with an

uninsured vehicle, no inspection/sticker, a lights violation,

                                     4
          Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 5 of 9



and providing false information to a police officer (in the form

of a fraudulent Brazilian driver’s license). Docket No. 10-5 at

1-29. All these charges were subsequently dismissed, continued

without a finding, converted to a civil offense, or dismissed

with a fine. See Docket No. 1-5 at 2, 5, 7, 9, 17-18, 20, 22-23,

26, 29.2

    II.    Custody Redetermination Hearing

      Petitioner had been in immigration detention since October

25, 2019. Docket No. 1 at 3. Petitioner received a bond hearing

on November 21, 2019. Docket No. 10-3. At the hearing,

Petitioner submitted evidence of his relationship with his wife

and daughter, and numerous letters of support from his clients,

in-laws, church members, soccer teammates, and other friends and

family members. Docket No. 1-2 ¶ 3; Docket No. 1-3 at 19-66;

Docket No. 1-4 at 1-61. He also submitted his tax documents,

business incorporation papers, proof of insurance, and a letter

of support from his insurance agent. Docket No. 1-3 at 24-66. In

addition, Petitioner’s wife submitted a letter expressing her




2 Respondent contends that Petitioner was “convicted” of driving-
related offenses on four occasions. Docket No. 10 at 8. This
statement may refer to incidents in which Petitioner was found
“Responsible” under Mass. Gen. Laws c.277 § 70C for unlicensed
operation of a motor vehicle or an Inspection/Sticker offense.
See Docket No. 1-5 at 5, 7, 17, 22. Mass. Gen. Laws c.277 § 70C
allows Massachusetts state courts to treat a violation of a
municipal ordinance or misdemeanor as a civil infraction.
                                       5
      Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 6 of 9



willingness to ensure that Petitioner will not drive until

authorized to do so. Docket No. 1-3 at 20.

    ICE argued that the Petitioner had not met his burden of

proof to demonstrate that he did not represent a danger to the

community and property “based on his repeated disregard for the

traffic laws of Massachusetts and his OUI conviction.” Docket

No. 10-1 ¶ 26.

    At the conclusion of the hearing, the court determined that

Petitioner failed to establish that he was not a danger to

persons and property. Docket No. 10-3. The court explicitly

declined to consider any alternatives to detention. Docket No.

1-1 ¶ 6.

    On December 23, 2019, Petitioner filed an application for

Cancellation of Removal. Docket No. 1-1 ¶ 7. The application

would allow Petitioner to obtain employment authorization, apply

for a Massachusetts driver’s license, and ultimately obtain

Lawful Permanent Resident status. Id. Separately, Petitioner

could obtain a green card through the “stateside provisional

waiver” process due to his marriage to a U.S. citizen. Id.

                              DISCUSSION

    In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:



                                   6
        Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 7 of 9



       (1) Whether the alien has a fixed address in the United
       States; (2) the alien’s length of residence in the United
       States; (3) the alien’s family ties in the United States,
       and whether they may entitle the alien to reside
       permanently in the United States in the future; (4) the
       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of his bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger to the Community and Conditions of Release

       Brito requires the Government to prove that a noncitizen

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See 2019 WL 6333903, at *4.

       Respondent argues that Petitioner suffered no prejudice

from carrying the burden at his bond hearing. Respondent claims

that the Immigration Court would have found Petitioner to be a

danger to the community, even if the Government carried the

burden of proof, because of Petitioner’s DUI charge, numerous

citations for driving without a license, and two civil

restraining orders. Docket No. 10 at 1.

                                     7
      Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 8 of 9



     Petitioner responds that he has never been charged with or

convicted of driving under the influence following his 2010 DUI

charge and subsequent counseling sessions. Cf. Matter of

Egidijus Siniauskas, 27 I&N Dec. 207, 208 (BIA 2018) (ordering

detention of individual who had three convictions for driving

under the influence and was also charged for driving under the

influence immediately before entering ICE custody). Aside from

the ten-year-old DUI charge, Petitioner’s driving-related

offenses primarily relate to unlicensed operation. Id. at 8-9.

Petitioner argues that his wife and friends can assist him in

driving him to and from work until he obtains a green card or

work authorization to obtain a driver’s license. Id. at 9. Given

these facts, the burden allocation at Petitioner’s hearing could

have affected the Immigration Court’s assessment of

dangerousness. See Doe, 2019 U.S. Dist. LEXIS 22616, at *3-4.

     The Respondent argues that Petitioner was not prejudiced in

part because he was previously subject to two civil restraining

orders, a 90-day order in June 2010 and a 14-day order in April

2013. Docket No. 10 at 5. The record does not indicate that the

restraining orders were presented to the Immigration Judge or,

more importantly, that the Judge relied on them to make a

finding of dangerousness. Docket No. 12 at 4 n.3.3


3 Neither party submitted a transcript of the bond hearing or
documentation regarding the civil restraining orders.
                                   8
      Case 1:19-cv-12577-PBS Document 13 Filed 01/30/20 Page 9 of 9



    Petitioner also contends that at a new bond hearing he

“could propose conditions such as GPS monitoring or an Interlock

device,” which “would prevent him from driving unless he can

blow into the device and assure his sobriety.” Docket No. 12 at

13. In light of the heavy burden on the government to prove

dangerousness by clear and convincing evidence, and the

immigration court’s failure to consider alternative conditions

of release, Petitioner has adequately demonstrated prejudice.

                              CONCLUSION

    The petition for a writ of habeas corpus is accordingly

ALLOWED. The Court ORDERS that Petitioner be released unless he

receives, within ten calendar days, a bond hearing that complies

with the requirements of Brito v. Barr, No. 19-11314, 2019 WL

6333093, at *8 (D. Mass. Nov. 27, 2019).



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   9
